DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6, 16-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6, 16-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 1, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuoco U.S. PAP 2019/0147036 A1, in view of Seal U.S. PAP 2015/0178372 A1.

Regarding claim 1 Fuoco teaches a method of creating an entity relationship map, the method comprising:
identifying one or more tokens in lexical matter (extract a token from a natural language input, see par. [0013]); 
determining a frequency of each of the identified tokens in the lexical matter to identify which is a unique lexical token or a recurring lexical token  (determine whether a stored phonetic pattern in a phonetic repository corresponds to the token, and selects responsive to the stored phonetic pattern as a phonetic pattern based on previous occurrence of the token i.e. recurring, see par. [0015]); 
determining which of a plurality of set portions of the lexical matter have at least one of the recurring lexical tokens (determine whether a stored phonetic pattern in a phonetic repository corresponds to the token, see par. [0015]; 
identifying which of the plurality of the set portions are determined to have at least one of the recurring lexical tokens (phonetic pattern exists in a  phonetic repository, see par. [0098]; figure 5).
However Fuoco does not teach#112889618 viSerial No. 16/371,076-4- identifying, by the computing device, at least one lexical neighbor in each of the plurality of the set portions determined to have at least one of the recurring lexical tokens; and creating, by the computing device, an entity relationship map based 
In the same field of endeavor Seal teaches a method for generating an entity pool that maps elements from multiple hierarchies to a normalized hierarchy of nodes. This method may generally include identifying a first plurality of mentions and metadata. Each mention provides a text string. The metadata specifies hierarchical information about the corresponding mention, see par. [0007]. A parsing component 109 may iterate through web services 114 to scrape mentions and relevant contextual information (e.g., other words adjacent to the mention (lexical neighbor), and so on). After parsing web resources 114, a relation building component 107 determines relationships between mentions based on the contextual information collected from the web resources 114 (entity relationship map). The relation building component 107 then clusters related mentions, which results in a relationship graph populated with mentions connected to each other by weighted edges. The relation building component 107 further associates the mentions with entities based on similarity scores determined from the weighted edges. Given contextual information corresponding to mentions associated with certain entities, the relation building component 107 may identify relationships between the entities, see par. [0029].
It would have been obvious to one of ordinary skill in the art to combine the Fuoco invention with the teachings of Seal for the benefit of identifying relationships between entities in an ontology, see par. [0029].


claim 16 Fuoco teaches a non-transitory computer readable medium (a computer usable storage medium, see par. [0077]) having stored thereon instructions comprising executable code which when executed by one or more processors, causes the one or more processors to: 
identify one or more tokens in lexical matter (extract a token from a natural language input, see par. [0013]); 
determine a frequency of each of the identified tokens in the lexical matter to identify which is a unique lexical token or a recurring lexical token  (determine whether a stored phonetic pattern in a phonetic repository corresponds to the token, and selects responsive to the stored phonetic pattern as a phonetic pattern based on previous occurrence of the token i.e. recurring, see par. [0015]); 
determine which of a plurality of set portions of the lexical matter have at least one of the recurring lexical tokens (determine whether a stored phonetic pattern in a phonetic repository corresponds to the token, see par. [0015]; 
identify which of the identified tokens are in each of the one or more of the set portions determined to have at least one of the recurring lexical tokens (phonetic pattern exists in a  phonetic repository, see par. [0098]; figure 5). #112889618 viSerial No. 16/371,076 -4- 
However Fuoco does not teach#112889618 viSerial No. 16/371,076-4- identifying at least one lexical neighbor in each of the plurality of the set portions determined to have at least one of the recurring lexical tokens; and creating an entity relationship map based on the identified at least one lexical neighbor and one or more of the identified tokens in each of the one or more of the set portions determined to have at least one of the recurring lexical tokens.
relevant contextual information (e.g., other words adjacent to the mention (lexical neighbor), and so on). After parsing web resources 114, a relation building component 107 determines relationships between mentions based on the contextual information collected from the web resources 114 (entity relationship map). The relation building component 107 then clusters related mentions, which results in a relationship graph populated with mentions connected to each other by weighted edges. The relation building component 107 further associates the mentions with entities based on similarity scores determined from the weighted edges. Given contextual information corresponding to mentions associated with certain entities, the relation building component 107 may identify relationships between the entities, see par. [0029].
It would have been obvious to one of ordinary skill in the art to combine the Fuoco invention with the teachings of Seal for the benefit of identifying relationships between entities in an ontology, see par. [0029].
 
Regarding claim 20 Fuoco teaches a computing device (data processing system 200 employs a hub architecture including North Bridge and memory controller, see par. [0075]), comprising memory comprising programmed instructions stored thereon and one or more processors configured to be capable of executing the stored programmed instructions to: 

determine a frequency of each of the identified tokens in the lexical matter to identify which is a unique lexical token or a recurring lexical token  (determine whether a stored phonetic pattern in a phonetic repository corresponds to the token, and selects responsive to the stored phonetic pattern as a phonetic pattern based on previous occurrence of the token i.e. recurring, see par. [0015]); 
determine which of a plurality of set portions of the lexical matter have at least one of the recurring lexical tokens (determine whether a stored phonetic pattern in a phonetic repository corresponds to the token, see par. [0015]; 
identify which of the identified tokens are in each of the one or more of the set portions determined to have at least one of the recurring lexical tokens (phonetic pattern exists in a  phonetic repository, see par. [0098]; figure 5). #112889618 viSerial No. 16/371,076 -4- 
However Fuoco does not teach#112889618 viSerial No. 16/371,076-4- identifying at least one lexical neighbor in each of the plurality of the set portions determined to have at least one of the recurring lexical tokens; and creating an entity relationship map based on the identified at least one lexical neighbor and one or more of the identified tokens in each of the one or more of the set portions determined to have at least one of the recurring lexical tokens.
In the same field of endeavor Seal teaches a method for generating an entity pool that maps elements from multiple hierarchies to a normalized hierarchy of nodes. This method may generally include identifying a first plurality of mentions and metadata. Each mention provides a text string. The metadata specifies hierarchical information about the corresponding mention, see par. [0007]. A parsing component 109 may iterate through web services 114 to scrape mentions relevant contextual information (e.g., other words adjacent to the mention (lexical neighbor), and so on). After parsing web resources 114, a relation building component 107 determines relationships between mentions based on the contextual information collected from the web resources 114 (entity relationship map). The relation building component 107 then clusters related mentions, which results in a relationship graph populated with mentions connected to each other by weighted edges. The relation building component 107 further associates the mentions with entities based on similarity scores determined from the weighted edges. Given contextual information corresponding to mentions associated with certain entities, the relation building component 107 may identify relationships between the entities, see par. [0029].
It would have been obvious to one of ordinary skill in the art to combine the Fuoco invention with the teachings of Seal for the benefit of identifying relationships between entities in an ontology, see par. [0029].

Claim 2, 3, 6, 17-19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuoco U.S. PAP 2019/0147036 A1, in view of Seal U.S. PAP 2015/0178372 A1, further in view of Bugay U.S. PAP 2017/0017897 A1.

Regarding claim 2 Fuoco in view of Seal does not teach the method of claim 1 further comprising: extracting, by the computing device, the one or more set portions comprising one or more sentences from the lexical matter.
In the same field of endeavor Bugay teaches methods and systems for data extraction, see abstract. Example methods and systems described herein are directed to systems and methods to provide data (e.g., information, related facts or claims, or the like) related to a source document for sentence detection, tokenization, parts-of-speech tagging (nouns, verbs, etc.), chunking (e.g., parsing into noun phrases, verb phrases, etc.), and named entity recognition. See par. [0053]. 
It would have been obvious to one of ordinary skill ion the art to combine the Fuoco in view of Seal invention with the teachings of Bugay for the benefit of providing information related fact data to a user with regards to a source document, see par. [0027].
Regarding claim 3 Fuoco in view of Seal does not teach the method of claim 1, wherein the identified tokens comprise noun phrases.  
In the same field of endeavor Bugay teaches methods and systems for data extraction, see abstract. Example methods and systems described herein are directed to systems and methods to provide data (e.g., information, related facts or claims, or the like) related to a source document to a user, see par. [0027]. When the source document is a webpage, the preprocessing operation 804 converts an article displayed in the webpage from Hypertext Markup Language (HTML) or formatted text to raw text. The raw text is tokenized, for example, using an OpenNLP Tokenizer. It will, however, be appreciated that any toolkit for Natural Language Processing (NLP) may be used that, for example, includes implementations of many popular NLP algorithms. OpenNLP includes analyzer chain tools for sentence detection, tokenization, parts-of-speech tagging (nouns, verbs, etc.), chunking (e.g., parsing into noun phrases, verb phrases, etc.), and named entity recognition. See par. [0053]. 
It would have been obvious to one of ordinary skill ion the art to combine the Fuoco in view of Seal invention with the teachings of Bugay for the benefit of providing information related fact data to a user with regards to a source document, see par. [0027].

Regarding claim 6 Fuoco in view of Seal does not teach the method of claim 1, wherein the lexical action tokens comprise verbs.  
In the same field of endeavor Bugay teaches methods and systems for data extraction, see abstract. Example methods and systems described herein are directed to systems and methods to provide data (e.g., information, related facts or claims, or the like) related to a source document to a user, see par. [0027]. When the source document is a webpage, the preprocessing operation 804 converts an article displayed in the webpage from Hypertext Markup Language (HTML) or formatted text to raw text. The raw text is tokenized, for example, using an OpenNLP Tokenizer. It will, however, be appreciated that any toolkit for Natural Language Processing (NLP) may be used that, for example, includes implementations of many popular NLP algorithms. OpenNLP includes analyzer chain tools for sentence detection, tokenization, parts-of-speech tagging (nouns, verbs, etc.), chunking (e.g., parsing into noun phrases, verb phrases, etc.), and named entity recognition. See par. [0053]. 
It would have been obvious to one of ordinary skill ion the art to combine the Fuoco in view of Seal invention with the teachings of Bugay for the benefit of providing information related fact data to a user with regards to a source document, see par. [0027].


Regarding claim 17 Fuoco in view of Seal does not teach the non-transitory computer readable medium of claim 16 wherein the executable code when executed by the one or more processors further causes the one or more processors to: extract the one or more set portions comprising one or more sentences from the lexical matter.  
In the same field of endeavor Bugay teaches methods and systems for data extraction, see abstract. Example methods and systems described herein are directed to systems and methods to provide data (e.g., information, related facts or claims, or the like) related to a source document to a user, see par. [0027]. When the source document is a webpage, the preprocessing operation 804 converts an article displayed in the webpage from Hypertext Markup Language (HTML) or formatted text to raw text. The raw text is tokenized, for example, using an OpenNLP Tokenizer. It will, however, be appreciated that any toolkit for Natural Language Processing (NLP) may be used that, for example, includes implementations of many popular NLP algorithms. OpenNLP includes analyzer chain tools for sentence detection, tokenization, parts-of-speech tagging (nouns, verbs, etc.), chunking (e.g., parsing into noun phrases, verb phrases, etc.), and named entity recognition. See par. [0053]. 
It would have been obvious to one of ordinary skill ion the art to combine the Fuoco in view of Seal invention with the teachings of Bugay for the benefit of providing information related fact data to a user with regards to a source document, see par. [0027].

Regarding claim 18 Fuoco in view of Seal does not teach the non-transitory computer readable medium of claim 16 wherein the identified tokens comprise noun phrases.  
for sentence detection, tokenization, parts-of-speech tagging (nouns, verbs, etc.), chunking (e.g., parsing into noun phrases, verb phrases, etc.), and named entity recognition. See par. [0053]. 
It would have been obvious to one of ordinary skill ion the art to combine the Fuoco in view of Seal invention with the teachings of Bugay for the benefit of providing information related fact data to a user with regards to a source document, see par. [0027].

Regarding claim 19 Fuoco in view of Seal does not teach the non-transitory computer readable medium of claim 1 wherein the lexical action tokens comprise verbs.  
In the same field of endeavor Bugay teaches methods and systems for data extraction, see abstract. Example methods and systems described herein are directed to systems and methods to provide data (e.g., information, related facts or claims, or the like) related to a source document to a user, see par. [0027]. When the source document is a webpage, the preprocessing operation 804 converts an article displayed in the webpage from Hypertext Markup Language (HTML) or formatted text to raw text. The raw text is tokenized, for example, using an OpenNLP Tokenizer. for sentence detection, tokenization, parts-of-speech tagging (nouns, verbs, etc.), chunking (e.g., parsing into noun phrases, verb phrases, etc.), and named entity recognition. See par. [0053]. 
It would have been obvious to one of ordinary skill ion the art to combine the Fuoco in view of Seal invention with the teachings of Bugay for the benefit of providing information related fact data to a user with regards to a source document, see par. [0027].


Regarding claim 21 Fuoco in view of Seal does not teach the device of claim 20 wherein the one or more processors are further configured to be capable of executing the stored programmed instructions to: extract the one or more set portions comprising one or more sentences from the lexical matter.  
In the same field of endeavor Bugay teaches methods and systems for data extraction, see abstract. Example methods and systems described herein are directed to systems and methods to provide data (e.g., information, related facts or claims, or the like) related to a source document to a user, see par. [0027]. When the source document is a webpage, the preprocessing operation 804 converts an article displayed in the webpage from Hypertext Markup Language (HTML) or formatted text to raw text. The raw text is tokenized, for example, using an OpenNLP Tokenizer. It will, however, be appreciated that any toolkit for Natural Language Processing (NLP) may be used that, for example, includes implementations of many popular NLP algorithms. OpenNLP includes analyzer chain tools for sentence detection, tokenization, parts-of-speech tagging (nouns, verbs, etc.), chunking (e.g., parsing into noun phrases, verb phrases, etc.), and named entity recognition. See par. [0053]. 
It would have been obvious to one of ordinary skill ion the art to combine the Fuoco in view of Seal invention with the teachings of Bugay for the benefit of providing information related fact data to a user with regards to a source document, see par. [0027].

Regarding claim 22 Fuoco in view of Seal does not teach the device of claim 20 wherein the identified tokens comprise noun phrases.  
In the same field of endeavor Bugay teaches methods and systems for data extraction, see abstract. Example methods and systems described herein are directed to systems and methods to provide data (e.g., information, related facts or claims, or the like) related to a source document to a user, see par. [0027]. When the source document is a webpage, the preprocessing operation 804 converts an article displayed in the webpage from Hypertext Markup Language (HTML) or formatted text to raw text. The raw text is tokenized, for example, using an OpenNLP Tokenizer. It will, however, be appreciated that any toolkit for Natural Language Processing (NLP) may be used that, for example, includes implementations of many popular NLP algorithms. OpenNLP includes analyzer chain tools for sentence detection, tokenization, parts-of-speech tagging (nouns, verbs, etc.), chunking (e.g., parsing into noun phrases, verb phrases, etc.), and named entity recognition. See par. [0053]. 
It would have been obvious to one of ordinary skill ion the art to combine the Fuoco in view of Seal invention with the teachings of Bugay for the benefit of providing information related fact data to a user with regards to a source document, see par. [0027].

claim 23 Fuoco in view of Seal does not teach the device of claim 20 wherein the lexical action tokens comprise verbs.
In the same field of endeavor Bugay teaches methods and systems for data extraction, see abstract. Example methods and systems described herein are directed to systems and methods to provide data (e.g., information, related facts or claims, or the like) related to a source document to a user, see par. [0027]. When the source document is a webpage, the preprocessing operation 804 converts an article displayed in the webpage from Hypertext Markup Language (HTML) or formatted text to raw text. The raw text is tokenized, for example, using an OpenNLP Tokenizer. It will, however, be appreciated that any toolkit for Natural Language Processing (NLP) may be used that, for example, includes implementations of many popular NLP algorithms. OpenNLP includes analyzer chain tools for sentence detection, tokenization, parts-of-speech tagging (nouns, verbs, etc.), chunking (e.g., parsing into noun phrases, verb phrases, etc.), and named entity recognition. See par. [0053]. 
It would have been obvious to one of ordinary skill ion the art to combine the Fuoco in view of Seal invention with the teachings of Bugay for the benefit of providing information related fact data to a user with regards to a source document, see par. [0027].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656